Citation Nr: 0926671	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar strain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
February 1981, and from February 1984 to September 1987.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009. A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 10 percent 
for a lumbar strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal for service connection for PTSD 
and depression.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
issue of service connection for an acquired psychiatric 
disorder, claimed as PTSD and depression have been met.  38 
U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, in May 2009, the Veteran offered sworn 
testimony clearly indicating his wish to withdraw his appeal 
for the issue of entitlement to service connection for PTSD 
and depression. Specifically, the following exchange took 
place:

CHAIRMAN: . . . Prior to going on the 
record, we originally had two issues and 
that was service connection for PTSD 
[and] increased rating for lumbar strain 
which is currently at 10. [The Veteran] 
indicated his intent to withdraw the 
claim for PTSD, is that correct?

VETERAN:  Yes ma'am.

CHAIRMAN:  All right.  He also indicated 
an intent to file sometime in the future 
a claim for depression as it relates to 
his back disability.

VETERAN:  Yes, ma'am.

CHAIRMAN:  Okay.  So we'll withdraw then 
the claim - - the current claim we have 
pending for service connection for PTSD 
and we will not be discussing that today.  
So that leaves us then only with the 
claim for increased rating for lumbar 
strain. 

The Veteran has withdrawn his appeal regarding this issue 
and, hence, there remain no allegations of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review this appeal and it is 
dismissed.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD and 
depression, is dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) (2008).  

The Veteran testified at his May 2009 BVA hearing, that his 
back disability had worsened in severity.  Although there are 
no VA medical examinations on record, a medical opinion was 
completed in April 2006.  He representative further 
indicated, at the May 2009 BVA hearing, that the Veteran was 
having radiating pain down into the back of his buttocks, and 
down the back of his legs. Neurological testing has not been 
completed. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, he should be afforded a VA 
examination for the purpose of determining the current 
severity of his service-connected lumbar strain.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the 
North Florida/South Georgia VA Healthcare 
System from May 2009 to the present.

2. The Veteran should be afforded an 
examination to determine the current 
severity of his lumbar strain.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

To the extent possible, the examiner 
should indicate which back symptomatology 
is associated with the Veteran's service-
connected lumbar strain as opposed to the 
Veteran's non-service-connected 
degenerative disc disease with herniated 
nucleus pulposus (see April 2006 VA 
medical opinion). 

For any neurological impairment found to 
be associated with the service-connected 
lumbar strain, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

All symptoms and limitations caused by 
any such related neurological impairment 
should be discussed.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


